Citation Nr: 1209409	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  04-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2006, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In a March 2007 decision, the Board denied claims of entitlement to service connection for PTSD and an acquired psychiatric disability, claimed as depression. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 Order, the Court granted a joint motion to vacate the Board decision and remand it for readjudication in accordance with the instructions in the joint motion.

The Board issued a new decision in August 2008, which denied the claims listed above.  The Veteran appealed the decision to the Court.  In April 2009, the Court granted a joint motion to vacate the Board decision and remand it for readjudication in accordance with the instructions in the joint motion.

In an August 2009 decision, the Board recharacterized the issue as entitlement to service connection for an acquired psychiatric disability, to include any and all psychiatric diagnoses shown in the claims file.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The August 2009 decision denied the Veteran's claim.  The Veteran appealed the decision to the Court.  In a June 2011 memorandum decision, the Court vacated the Board's August 2009 decision and remanded the claim for further development and readjudication.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The Court's June 2011 memorandum decision found the July 2006 VA examination report to be inadequate because it did not address the Veteran's PTSD contentions.  It observed that the examiner's "extensive discussion of schizophrenia, alcohol dependence, depression, and anxiety disorder indicate that he attempted to fulfill this request [to reconcile conflicting psychiatric diagnoses], while his failure to discuss PTSD leaves the Court unsure whether that diagnosis was part of the attempt at reconciliation."  The Court further observed that the examiner's "silence regarding PTSD does not in any way help the Board in determining why, if he did indeed consider and reject a PTSD diagnosis, he chose to do so...."  Because of the deficiencies found by the Court, this claim must be remanded in order to obtain an adequate VA PTSD examination report.

The Court further directed the Board to reconsider whether the duty to assist in obtaining records to verify the Veteran's reported in-service stressor has been satisfied.  The Court noted that the appellant had reported the in-service suicide of a woman whom he had considered marrying.  The Court noted the appellant's contention that "the Board should have sought to obtain records from Hamilton Air Force Base, where he was stationed, near the time of his December 1970 psychiatric episode to determine whether a suicide he claimed to witness had indeed occurred."  

A November 2001 VA medical record notes that this woman was in the military and stationed at the same base as the Veteran.  On remand, the Veteran should be requested to provide the woman's name and any other information that would aid in verification of her death.  

The Veteran testified at his March 2006 hearing that he was at one time in receipt of supplemental security income payments by the Social Security Administration.  Social Security Administration records are potentially relevant to the appealed issues and should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the Veteran information to help corroborate his reported stressor (the December 1970 suicide of his girlfriend).  This information should include the woman's name and any information identifying her and any military unit to which she was assigned.   Thereafter, the RO must conduct all development necessary to determine the veracity of the appellant's report.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC must request relevant inpatient or outpatient service treatment records from the Veteran's December 1970/January 1971 psychiatric hospitalization at Hamilton Air Force Base.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The RO/AMC should request from the Social Security Administration any relevant records that pertain to any claim for benefits filed by the appellant, to include copies of any examinations arranged by that agency and any decisions rendered with respect to the Veteran.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Thereafter, the RO/AMC must schedule the Veteran for a psychiatric examination to determine the nature and etiology of any diagnosed posttraumatic stress disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this remand must be made available to the examiner.  

The examiner should expressly diagnose or definitively rule out a diagnosis of posttraumatic stress disorder.  That is, the examiner must discuss whether or not the diagnostic criteria for posttraumatic stress disorder as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) are met.  If they are not met, the examiner must explain how they are not met.  If they are met, the examiner must explain how they are met.

If the appellant is diagnosed with posttraumatic stress disorder the examiner must identify what evidence independently verifies any claimed stressor used to justify the diagnosis.  If posttraumatic stress disorder is diagnosed the examiner must specifically opine whether it is at least as likely as not that the disorder is related to service, and what evidence independently verifies that the claimed stressor is related to service.  

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.  

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

6.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

7.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issue.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



